IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHAKITA DOLLARD,                                 §
                                                 §      No. 686, 2014
         Defendant-Below, Appellant,             §
                                                 §      Court Below: Superior Court
         v.                                      §      of the State of Delaware,
                                                 §      in and for New Castle County
STATE OF DELAWARE,                               §
                                                 §      Cr. Id. No. 1310014671
         Plaintiff-Below, Appellee.              §

                               Submitted: September 24, 2015
                                Decided: September 24, 2015

         Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                           ORDER

         This 24th day of September 2015, upon consideration of the parties’ briefs

and the record below, we find it evident that the judgment of the Superior Court

should be affirmed on the basis of and for the reasons assigned in the Superior

Court’s well-reasoned decision denying the defendant’s motion for judgment of

acquittal dated October 24, 2014.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice


1
    State v. Dollard, 2014 WL 5426639 (Del. Super. Oct. 24, 2014)).